United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 06-1667
                                 ________________

United States of America,                  *
                                           *
             Appellant,                    *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Southern District of Iowa.
Francisco Garate,                          *
                                           *           [PUBLISHED]
             Appellee.                     *

                                 ________________

                                 Submitted: February 13, 2008
                                     Filed: October 10, 2008
                                 ________________

Before MURPHY, HANSEN, and SMITH, Circuit Judges.
                       ________________

HANSEN, Circuit Judge.

      This case is before us on remand from the United States Supreme Court for
reconsideration in light of Gall v. United States, 128 S. Ct. 586 (2007). We previously
reversed and remanded as unreasonable the district court's1 30-month sentence
imposed on Francisco Garate for two counts of traveling with the intent to engage in
sexual conduct with a minor in violation of 18 U.S.C. § 2423(b). See United States



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
v. Garate, 482 F.3d 1013 (8th Cir. 2007), vacated, 128 S. Ct. 862 (2008). We now
affirm the district court's sentence.

                                           I.

       The detailed facts of this case can be found in our original opinion. See 482
F.3d at 1014-16. Garate was nineteen years old and living in California in 2002 when
he met a twelve-year-old girl from Davenport, Iowa, through an internet chat room.
Although Garate initially believed that the girl was eighteen, he learned from her
father during a telephone conversation in June 2003 that the girl was then thirteen.
Garate heeded the father's warnings to stop communicating with his daughter for
awhile, but he and the girl resumed contact some time later.

       Garate flew to Iowa to meet with the girl on two occasions, once in June 2004
when he was twenty-one and the girl was fourteen, and again in September 2004 when
the girl was fifteen. On both occasions, Garate took the girl to an Econo Lodge motel
where the two had sex. During the first visit, Garate gave the girl a $500 diamond
ring. In September, the girl's father learned from phone records that the two were still
communicating and called Garate's cell phone. Although then en route to Iowa to
meet the girl for the second time, Garate assured her father that they only talked on the
phone or over the internet and that there was no physical relationship.

       During Garate's second trip, the girl's father discovered that his daughter was
not at a friend's house as planned. The father, a former law enforcement officer, filed
a missing person's report with the police department. One of the investigating officers
recognized the Econo Lodge motel in a picture found in the girl's room, and the
officers found the two at the motel. The girl was taken to the hospital where she
underwent a sexual assault exam. Garate was arrested, waived his Miranda rights, and
admitted that he had had oral, anal, and vaginal sex with the girl.



                                          -2-
       Garate was indicted on two counts of travel with intent to engage in sexual
conduct with a minor, see 18 U.S.C. § 2423(b), and one count of inducement and
coercion of a minor to engage in sexual activity, see 18 U.S.C. § 2422(b). Garate
pleaded guilty to the travel charges, and the Government agreed to move for dismissal
of the inducement charge.

       The district court calculated an advisory sentencing Guidelines range of 57 to
71 months and sentenced Garate below the advisory range to 30 months
imprisonment, relying on Garate's "very young age," his lack of a prior criminal
history, his supportive family, the court's finding that Garate was not a predator, and
the collateral consequences of being convicted as a sex offender. The Government
appealed the sentence as unreasonable. We originally vacated and remanded for
resentencing, concluding that the district court failed to consider factors that should
have received significant weight and gave undue weight to other factors. The
Supreme Court granted Garate's petition for certiorari, vacated our judgment, and
remanded the case to us for reconsideration in light of the intervening case of Gall v.
United States.

                                            II.

       In Gall, the Supreme Court clarified the standard of review for the appeal of a
criminal sentence. Applying an abuse of discretion standard, we review for both
procedural and substantive error. We must "first ensure that the district court
committed no significant procedural error." Gall, 128 S. Ct. at 597. If the sentence
is procedurally sound, we then review the substantive reasonableness of the sentence,
considering the totality of the circumstances. Id. While we "may consider the extent
of [any] deviation" from the advisory Guidelines range, we "must give due deference
to the district court's decision that the § 3553(a) factors, on a whole, justify the extent
of the variance." Id. That we may conclude that a different sentence is appropriate
is an insufficient basis for reversing a district court's sentence. Id.

                                           -3-
       The Government argues that our prior panel opinion does not violate Gall
because we did not use the "extraordinary variances require extraordinary
circumstances" test, which the Supreme Court rejected in Gall. While the Supreme
Court did reject that test, it reversed in Gall for the broader reason that the factors used
by this court–namely the court's disagreement with the weight given by the district
court to various factors–"whether viewed separately or in the aggregate, [were]
[in]sufficient to support the conclusion that the District Judge abused his discretion."
Gall, 128 S. Ct. at 594 (prefacing its discussion of the particular factors with an
explanation of why the proportionality rule was inconsistent with Booker2). Thus, the
original panel opinion's lack of a proportionality review in this case does not mean it
necessarily passes muster after Gall, and we proceed to apply the Gall standard.

       The Government does not assert that the district court made a procedural error,
and we find none. We therefore review the sentence for substantive reasonableness.
In short, the district court took evidence, heard argument, carefully considered a
number of mitigating and aggravating factors that it found to be relevant under its 18
U.S.C. § 3553(a) review, and gave detailed reasons before sentencing Garate below
the advisory Guidelines range to 30 months of imprisonment. Considered in the
aggregate, the factors relied upon were not inappropriate under § 3553(a), including
Garate's age and lack of maturity, see Gall, 128 S. Ct. at 601 (noting that
considerations of age and immaturity are relevant to the defendant's character, finding
support for such considerations in its own cases); his lack of a prior criminal record,
see United States v. McDonald, 267 Fed. App. 477, 478-79 (8th Cir. 2008)
(unpublished) (affirming a previously-reversed 130-month variance after remand in
light of Gall where the district court relied, in part, on the defendant's lack of a prior
criminal history); the lasting effects of being required to register as a sex offender, see
United States v. Anderson, 533 F.3d 623, 633-34 (8th Cir. 2008) (concluding a
sentence was not unreasonable where the district court considered, inter alia,


       2
        United States v. Booker, 543 U.S. 220 (2005).

                                            -4-
punishment from loss of reputation and adverse effect on the defendant's marriage);
and the district court's conclusion that Garate was not a predator and therefore was not
similar to many of the pedophiles convicted for the same crime, see Gall, 128 S. Ct
at 600 ("[I]t is perfectly clear that the District Judge considered the need to avoid
unwarranted disparities, but also considered the need to avoid unwarranted similarities
among other co-conspirators who were not similarly situated.").

        The defense presented Garate as being involved in a sincere, though poorly-
judged, relationship while the Government portrayed Garate as preying on a young,
vulnerable girl. For example, the Government argued that Garate's gift of a diamond
ring showed the extent to which he went to control the girl, while the defense urged
that the ring reflected Garate's sincere feelings for the girl. The district court's
"institutional advantage," id. at 598, in sentencing the individual standing before it
comes into play in making these judgment calls where the evidence can reasonably be
construed in different ways. Gall is quite clear that the fact that we may have weighed
some facts differently, particularly the very real harm suffered by the girl and her
family, or that we, in applying our own individual decades of prior experience as
sentencing judges in both the federal and state systems, would not have imposed the
same 30-month sentence had we been sitting as the sentencing court, "is insufficient
to justify reversal of the district court." Id. at 597. In light of the deferential standard
of review set forth in Gall, we cannot say that the district court abused its discretion
in weighing the evidence as it did, particularly where, as here, the facts can
legitimately be viewed from different perspectives. Cf. id. at 599 n.9 (noting that the
fact that the defendant walked away from dealing drugs after receiving a significant
financial gain could be viewed from different perspectives).




                                            -5-
                                      III.

      Having obeyed the Supreme Court's command to reconsider the case in light
of the Supreme Court's intervening opinion in Gall, we now affirm the original
judgment of the district court.
                       ______________________________




                                      -6-